Citation Nr: 1209792	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-27 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a disability manifested by a loss of sense of taste, to include as due to an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disability manifested by a loss of sense of smell, to include as due to an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by sleep difficulties, to include as due to an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a disability manifested by fatigue/muscle fatigue, to include as due to an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to February 1982 and from November 1990 to April 1991, with service in Southwest Asia.  She also had additional service in the Air Force Reserves and retired in 2001. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2005 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for loss of sense of taste, loss of sense of smell, bilateral herpes keratitis, sleep difficulties, memory loss, joint pain and muscle fatigue, all claimed as symptoms of an undiagnosed illness pursuant to 38 C.F.R. § 3.317.  The RO granted service connection for hypertension.  

In an October 2006 statement, the Veteran raised additional claims of service connection.  A review of the Veteran's Virtual VA folder indicates that the RO adjudicated the Veteran's additional claims in an October 2009 rating decision.  In that decision, the RO denied service connection for celiac disease, claimed as fatigue and gastrointestinal disorder, denied service connection for fibromyalgia, and denied service connection for a heart disability, all claimed as due to an undiagnosed Gulf War illness.  In addition, the October 2009 rating decision denied entitlement to a disability rating in excess of 10 percent for the service-connected hypertension.  To the Board's knowledge, the Veteran did not submit a timely notice of disagreement with that determination.  

In July 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In a September 2009 decision, the Board granted service connection for a disability manifested by joint pain, but denied entitlement to service connection for bilateral herpes keratitis.  The other issues on appeal, those of entitlement to service connection for loss of sense of taste, loss of sense of smell, sleep difficulties, memory loss, and muscle fatigue, all claimed as symptoms of an undiagnosed illness pursuant to 38 C.F.R. § 3.317 were remanded for additional development of the record.  

In a rating decision issued in November 2010, the RO effectuated the Board's grant of service connection for joint pain, as due to an undiagnosed illness, and assigned an initial 20 percent rating, effective from March 5, 2004.  

Upon compliance with the Board's September 2009 remand directives, the case was returned to the Board for appellate disposition.  





FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The competent medical and lay evidence is credible, and establishes that it is at least as likely as not that the Veteran has a medically unexplained chronic multisymptom illness manifested by undiagnosed signs and symptoms, including, but not limited to, those of chronic sleep disturbance, chronic fatigue/muscle fatigue, loss of taste, and loss of smell.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran has an undiagnosed illness manifested by a cluster of signs and unexplained symptoms including, but not limited to, sleep impairment, chronic fatigue/muscle fatigue, mild memory loss, loss of taste and loss of smell, which is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of service connection for an undiagnosed illness manifested by a cluster of signs and symptoms including sleep impairment, chronic fatigue/muscle fatigue, mild memory loss, loss of taste and loss of smell constitutes a complete grant of the benefits sought on appeal with respect to these issues.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of her claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran maintains that she developed an undiagnosed illness as a result of service during the Gulf War.  

A review of the Veteran's DD Form 214 indicates that the Veteran served on active duty from November 26, 1990 to April 5, 1991, including 3 months and 15 days of foreign service.  In the remarks section of her DD Form 214, it is noted that the Veteran was awarded the Southwest Asia Service Medal and that she served from November 30 1990 to April 5, 1991 in Operation Desert Shield/Storm.  

At a VA examination in November 2004, the Veteran reported that during her Persian Gulf War service she was stationed at Bahrain, from November 1990 to February 1991.  Although verification of the actual location and actual dates of service in the Persian Gulf is not located in the claims file, the fact that the Veteran was awarded the Southwest Asia Service Medal indicates that at least a portion of the Veteran's foreign service was spent in the Southwest Asia Theater of Operations.  This award, authorized by Executive Order 12754, March 12, 1991, is awarded to members of the U.S. armed forces who served in support of Operations Desert Shield or Desert Storm between Aug. 2, 1990 and Nov. 30, 1995 in one or more of the following areas: Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, that portion of the Arabian Sea that lies north of 10 degrees north latitude and west of 68 degrees east longitude, and the land areas of Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar and the United Arab Emirates; or individuals serving in Egypt, Israel, Turkey, Syria and Jordan (including territorial airspace and waters) directly supporting combat operations between Jan. 17, 1991 and Nov. 30, 1995.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit  (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection may also be presumed for certain conditions under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, based on service in the Persian Gulf.  More specifically:

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317 in this case.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  (Effective December 29, 2011, VA revised § 3.317(a)(1)(i) to extend the period during which disabilities associated with undiagnosed illnesses and medically unexplained chronic multisymptom illnesses must become manifest in order for a veteran to be eligible for compensation.  The period was extended from December 31, 2011 to December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.   To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness. 

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) . 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Importantly, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran's joint pain has already been established as being part of an undiagnosed illness, and the Veteran is trying to establish service connection for other unexplained chronic symptoms, including muscle aches, fatigue, sleep disturbance, mild short term memory loss, and loss of taste and smell.  In a July 2004 statement, the Veteran reported that she vaguely began to notice changes within her body when she returned home from the Gulf, but it was not until her return home from Somalia in 1993 that she began to see major differences.  This started with sinus trouble and progressed to the loss of smell and taste.  The Veteran also reported a change in her short term memory, as well as suffering from joint and muscle pain, including weakness in the hands and wrists.  The Veteran also reported that she did not sleep well and was being treated by VA with pain killers, sleeping pills and inhalants.  

The Veteran's husband provided a lays statement corroborating the Veteran's description of her symptoms.  

VA records dated as early as July 1999 show that the Veteran complained of joint discomfort, memory dysfunction, and loss of smell.  A December 2000 rheumatology clinic note shows that the Veteran had arthralgias/gulf war syndrome, with relatively mild symptoms at that time.  

VA outpatient records from April through June 2001 indicate that the Veteran underwent a Persian Gulf protocol examination/work up.  In May 2001, the Veteran reported loss of smell, arthralgias, and short term memory loss.  A neuropsychology examination noted that the Veteran's memory was functioning satisfactorily.  A June 2001 VA Rheumatology Clinic note indicates that the Veteran was having problems with insomnia about 4 to 5 nights per week.  A July 2001 Veterans Registry Clinic outpatient note indicates an assessment of undiagnosed illness consisted with Persian Gulf Syndrome, involving fatigue, multiple arthralgias, and memory loss.  In addition, a November 2002 VA Veterans Registry Clinic note shows that the Veteran also reported chronic fatigue.  

VA outpatient records from March 2003 through August 2004 show that the Veteran was in the Persian Gulf Registry, and underwent another complete workup for claimed symptoms of sleep disturbance, arthralgias, muscle aches, chronic fatigue, claimed memory and loss of taste and smell.  The Veterans Registry Clinic undertook to provide magnetic resonance imaging (MRI) studies, computerized tomography (CT) scans of the head and maxillofacial computerized tomography (CT) scans.  

In May 2003, a VA allergy/immunology specialist indicated a history of mainly anosmia (loss of smell), etiology uncertain.  Polyposis and sinusitis had been ruled out.  The doctor further noted that the Veteran had intermittent nasal congestion at times, but there was no other indication of allergies.  The doctor further indicated that the symptoms could possibly be related to allergies, although this was atypical.  Finally, the allergist indicated that he had seen some atypical symptoms in patients returning from the Gulf.  

A VA neuropsychologist opined, in May 2003, that the Veteran's complex attention was not as well demonstrated as simple attention, and may be a factor in her prior complaints of poor memory.  The doctor opined that when faced with multiple inputs, the Veteran may have more difficulty responding to each, lowering retention of incoming information.  

In August 2003, the Veteran was diagnosed with a multi-system undiagnosed illness, consistent with relation to Persian Gulf - which included chronic fatigue, arthralgias, memory loss, and undiagnosed neurological symptoms such as loss of smell and taste.  With regard to the arthralgia, the Veteran reported worsening pain over the past two months, especially the ankles, knees, wrists, elbow.  Blood work was negative, including FR, ANA, ESR, and CRP.

With regard to the Veteran's loss of taste and smell, the maxillofacial computerized tomography (CT) referred to in a March 2004 treatment record, revealed that the sinuses were clear, despite the fact that the Veteran complained of chronic sinus congestion.  A nasal inhaler improved the congestion somewhat, but she never re-gained her sense of smell or taste.  Other complaints noted in March 2004 included arthralgias chronic fatigue, and short term memory loss.  The March 2004 report noted that all recent lab work was normal except for Sed rate of 110.  

An August 2004 entry notes that the Veteran's symptoms of loss of smell and taste, arthralgia and chronic fatigue were worsening.  Additionally, the Veteran's memory loss symptoms remained the same.  She was sleeping better as a result of taking a 75 mg dose of amytriptyline medication.  

At a November 2004 compensation and pension examination for memory loss and sleep difficulty, the Veteran essentially reported that the memory loss was not a big problem, and that it only occurred occasionally.  At the examination, the Veteran minimized her memory problem, indicating that she only had occasional memory concerns, explaining that this was no longer one of her biggest worries.  She gave examples of memory loss as not remembering why she went into a room to do something or asking the same question twice at work.  The examiner noted the Veteran's history, including the findings in the VA outpatient records from 2003, as well as findings from earlier testing in 2001 showing that the Veteran's memory was essentially functioning normally.  

With regard to sleep, the Veteran reported that she fell asleep "right away."  She reportedly obtained about seven to eight hours of sleep on average and felt rested in the morning.  However, she also reported that she may awake from sleep two or three times per night, and could be awake thereafter anywhere from 10 minutes to an hour.  The examiner noted a review of the VA outpatient treatment records and acknowledge the diagnosis in these records of a multisystem undiagnosed illness.  The examiner also listed the Veteran's current medications, which included propoxyphene, an inhaler, naproxen, amitryptyline, Atenolol, hormone replacement therapy, and Valtrex.  

On examination, the Veteran's immediate, recent, and remote memories were satisfactory.  She was oriented in all spheres.  The examiner concluded that the Veteran did not have sufficient current clinical symptomatology to establish a diagnosis of any mental health disorder relating to either memory loss or sleep disturbance.  

At a December 2004 VA compensation and pension examination for loss of taste and smell, the Veteran reported that her sense of smell was almost completely diminished, except for some pungent odors such as cigarette butts or irritants.  Then she reportedly began losing sense of taste, and this has progressed to the point that she is unable to taste anything except sharp and spicy things.  The Veteran also reported some mild memory problems characterized by misplacing things or repeating the same questions.  The examiner was unable to come up with an etiology for the Veteran's symptoms.  The examiner noted that the Veteran's symptoms were subjective and it would be difficult to lose the sense of taste, bilaterally, in the absence of any other neurologic signs or symptoms.  Finally, the examiner commented that often patients who have lost their sense of smell which occasionally occurs after a head injury, will thing they lost their sense of taste as well.  

At a December 2004 VA Gulf War protocol examination, the Veteran's joint pain and muscle ache complaints were evaluated.  The Veteran reported more joint pain than muscle fatigue.  She indicated that there had never been any signs of inflammation, such as swelling, erythema or even tenderness.  It was not accentuated at any particular time of day and she did not wake up in the morning with particular pain and did not wake with stiffness.  In the past, and currently, nonsteroidal anti-inflammatory drugs have been ineffective.  The Veteran described her symptoms as variable from day to day, with some days when she is not significantly bothered.  The examiner noted that the Veteran was previously worked up for inflammatory joint disease, and studies of thyroid, lupus and rheumatoid arthritis have all been negative.  Additionally sedimentation rates within the prior year were also negative.  Impression was arthralgias, with very few myalgias, and without muscle fatigue, of unknown cause - a presumptive condition.  In an addendum to the examination report, it was noted that ANA and rheumatoid factor were negative.  

VA outpatient records from 2005 show that the Veteran continued to complain of loss of smell and loss of taste, chronic fatigue, arthralgias, and mild memory loss.  A brain magnetic resonance imaging (MRI) from September 2006 was normal.  These records also show that the Veteran was tried on different medications to help with sleep.

In the Veteran's February 2006 notice of disagreement, she specifically referred to her loss of sense of taste, loss of sense of smell, sleep difficulties, memory loss, joint pain and muscle pain and fatigue.  She reported that all of these symptoms were first documented as early as 1994, and have progressed continuously since that time.  

At a July 2009 Video Conference hearing, the Veteran testified that she was exposed to pesticides and chemicals, and received various vaccinations in conjunction with her Persian Gulf service.  With regard to the pesticides, the Veteran reported that it was sprayed in their tents and on their clothing regularly.  The Veteran also testified that she took Pyridostigmine Bromide tablets, which made her very sick.  The Veteran also testified that her symptoms did not appear suddenly, and that's why there are no reported complaints noted in her service treatment records.

At a January 2010 VA psychiatric examination, the Veteran reported that her sleep difficulties began in approximately 1998.  The Veteran indicated that approximately 2 to 3 days per week she had extreme difficulty falling asleep and got almost no sleep at all.  The Veteran reported that her hours of sleep ranged anywhere from 0 to 6 to 7 hours of sleep depending on the night.  She uses sleep medication, which was not helpful on a consistent basis.  The Veteran reported lack of energy due to lack of sleep.  The Veteran also reported short term memory problems, which also began in 1998.  

The examiner noted a review of the claims file, as well as the VA outpatient records, which indicated a medical history of, inter alia, arthralgia, chronic fatigue syndrome, anosmia, and sleep disturbances.  The Veteran's medications at that time included Atenolol 25 mg, codeine 30/acetaminophen 300 mg, fluticasone prop 50 mcg 120-D nasal inhaler, temazepam 30 mg, omeprozole 20 mg, acyclovir 400 mg, diclofenac NA 75 mg, doxepin HCL 100 mg, metronidazole 0.75% topical cream, doxycycline hyclate 100 mg, and levothyroxine NA 0.075 mg.  

Mental status examination was essentially unremarkable, although the Veteran reported diminished capacity for short-term memory.  The examiner did note that the Veteran's memory and concentration were not formally assessed.  There was no diagnosis with respect to a mental disorder, and the examiner suggested that she discuss her sleep difficulties with her primary health care provider.  

At a January 2010 VA examination of the muscles, the examiner reported a review of the claims file.  In this regard, the January 2010 examiner is the same doctor who examined the Veteran in 2004.  This examiner commented on a striking difference between the Veteran's complaints at the time of the 2010 examination regarding muscle aches and muscle fatigue, than what was recorded at the examination in 2004.  In addition, there also appeared to be a difference in the quality and quantity of reported sleep difficulty.  At the more recent examination, in 2010, the Veteran reported that she is lucky if she gets 4 hours of sleep a night.  The examiner also noted that her more recent medical records showed that she was placed on differing medications to try to better control her sleep problems.  

With regard to muscle aches and muscle fatigue, the Veteran reported a progression of these problems since the 2004 examination as well.  The Veteran related her muscle fatigue to her lack of sleep.  The examiner questioned whether the Veteran's beta-blocker, taken for her hypertension, could be contributing to her fatigue.  The examiner was not sure how long the Veteran had been on the beta-blocker, but indicated that she was currently on Atenolol 50 mg daily, and this certainly could be a causative or contributing factor.  Objectively, there were no findings of any of the limb muscles.  There was no tenderness to touch or pressure and there was no evidence of swelling.  Muscle strength was normal.  

The examiner concluded that the Veteran's muscle aches and fatigue were progressive over the past five years, given that in 2004 she barely complained of either muscle ache or muscle fatigue.  The examiner also noted that sleep was not a problem at the 2004 examination, but has become progressively worse since that time, according to the Veteran's reports.  As such, the examiner opined that the development of the muscular symptoms were consistent with her chronic complaint of severe insomnia and were more likely than not secondary to sleep deprivation.  There was no evidence of an actual muscle condition or disease.  

At a January 2010 VA examination of the Veteran's taste and smell, the examiner noted the Veteran's reports of gradual loss of taste and smell over the prior 6 to 8 years.  The examiner also noted that the Veteran had undergone previous evaluations including a computerized tomography (CT) scan in February 2008 and an magnetic resonance imaging (MRI) in September 2006.  These studies suggested normal findings and ventricular signs and configuration.  No parenchymal abnormalities were noted, and there was no evidence of hemorrhage and no evidence of sinus disease was identified.  The examiner also noted that the Veteran had additional central nervous symptom manifestations, including reports of memory loss and the recent development of a tremor or twitch, involving her left hand.  No etiology for either of those central nervous system problems had been identified.  

With regard to loss of smell and taste, the Veteran denied the ability to distinguish the difference between an orange peel or lemon peel or banana.  She did not taste sugar or salt.  When tested with ammonia (smelling salts), the Veteran responded in a typical fashion.  According to the examiner, that was expected because ammonia was thought to trigger the trigeminal rather than olfactory nerves.  The Veteran was also able to sense isopropyl alcohol.

The impression was hyposmia (loss of smell), Dysgeusia (loss of taste), twitch of the left index finger; and, apparent short-term memory loss.  The examiner indicated that the Veteran's symptoms were a continuation of symptoms previously identified and treated during military service.  No etiology of these symptoms has been identified and a review of her chart fails to reveal any causative lesion.  

In an addendum to the above opinion, the January 2010 examiner reiterated her statement that the Veteran's symptoms [of loss of smell, loss of taste, and apparent short term memory loss] were a continuation of symptoms previously identified during service, and no etiology of the symptoms had been identified and a review of the Veteran's chart failed to reveal any causative lesion.  Because it was unclear from the record exactly when, during service, the Veteran was treated for these disorders, another addendum was requested.  

In a subsequent addendum, prepared in March 2011, the examiner indicated that the Veteran's loss of smell and loss of taste were chronic conditions.  The examiner clarified, however, that the Veteran was not actually treated for these disorders during service.  Rather, the symptoms began approximately 6 to 8 years prior to the examination.  

In an April 2011 addendum to the January 2010 psychiatric examination, the examiner opined that the Veteran's sleep difficulty did not fall under the category of dyssomnia or a chronic sleep disorder because she was not experiencing any type of significant impairment in her social occupational or other important areas of functioning.  The examiner also stated, however, that she could not comment on whether there was a medical explanation for the Veteran's sleep difficulties as she was not qualified to answer that question.  

In sum, the evidence in this case clearly establishes that the Veteran has a chronic multi-symptom illness attributed to her Persian Gulf War service.  Service connection has already been established for joint pain, as a symptom associated with this undiagnosed illness, and the medical evidence of record, which includes numerous outpatient records dating back to 1999, VA examinations from 2004 and 2010, and the Veteran's credible statements regarding the chronicity of her symptoms, indicates that the Veteran also suffers from sleep difficulties, short term memory loss, loss of smell, loss of taste, chronic fatigue and muscle fatigue.  Each examiner has acknowledged the presence of these symptoms, but no examiner has been able to opine as to an etiology for any of them.  

With regard to the sleep difficulties, the April 2011 addendum noted that the Veteran did not have a chronic sleep disorder; however, the examiner acknowledged the presence of sleep difficulty symptoms, which, as shown by the record, have been consistent for several years.  Thus, the Veteran's sleep problems, while certainly existing, have not been attributed to any known diagnosis.  Additionally, the record shows that various health care professionals have added and changed the Veteran's medications to try to help the Veteran's sleep disturbance.  At times, the Veteran has reported fewer sleep problems, but at other times, she reports only little sleep per night.  The symptom is certainly chronic in nature as this symptom has been reported for several years.

Additionally, although the 2010 examiner attributed the Veteran's muscle fatigue to a lack of sleep, this too, appears to be a chronic symptom which is not attributable to a known diagnosis.  When all of the Veteran's reported symptoms are considered together, along with the joint pain, and the acknowledgement of various VA providers that the Veteran's symptoms exist, but without any known etiology, the overall disability picture is clear.  

Finally, the April 2011 addendum notes that the Veteran's symptoms did not have their onset during service.  This finding, however, has no bearing on the outcome of this case.  As noted above, the regulation states that, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  Such is the case here.  

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms.  Here, the Veteran's symptoms include joint pain, fatigue, sleep difficulty, loss of smell, loss of taste, and muscle ache/fatigue.  These symptoms, as noted in the record, are certainly out of proportion with physical findings and are inconsistent with laboratory findings.  Additionally, as noted above,  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Importantly, the above list include "sleep disturbances" and not a diagnosed sleep disorder, for example.  Furthermore, for purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  That is exactly the case here.  Not all of the Veteran's symptoms began at the same time, and not all of them have progressed at the same rate.  Furthermore, some of the symptoms have waxed and waned over the years.  Yet, the overall disability picture shows that the Veteran has had a chronic multi-symptom illness since at least 1999, and the VA outpatient records overwhelmingly support the Veteran's contentions that her cluster of signs and symptoms are part of an undiagnosed Persian Gulf War illness.  The VA examiners in 2010, while questioning the Veteran's chronicity of symptoms based on her consistency in reporting her symptoms over the years, nevertheless, acknowledged the findings in the outpatient records, and in particular, the numerous diagnoses of undiagnosed illness and chronic multi-symptoms illness, and did not specifically disagree with those findings.  The VA examinations of record, from 2004 and 2010, noted the Veteran's complaints of sleep disturbance, loss of taste, loss of smell, fatigue/muscle fatigue and memory loss.  Each of these symptoms was noted as being present for at least six months.  Importantly, there is no reason to doubt the Veteran's credibility with regard to the onset and continuity of symptoms.  

Importantly, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

For the foregoing reasons, service connection for a chronic multi-symptom illness including manifestations of undiagnosed illness such as fatigue/ muscle fatigue, loss of smell, loss of taste, and short term memory loss is warranted.  


ORDER

Service connection is granted for an undiagnosed illness manifested by a cluster of signs and unexplained symptoms including sleep impairment, chronic fatigue/muscle fatigue, mild memory loss, loss of taste and loss of smell.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


